FILED
                           NOT FOR PUBLICATION                              FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10466

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00520-JAT-1

  v.
                                                 MEMORANDUM *
JOSE CONTRERAS-RANGEL, AKA
Jose Antonio Contreras,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted February 14, 2011 **
                             San Francisco, California

Before: SCHROEDER and THOMAS, Circuit Judges, and BENNETT, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Mark W. Bennett, District Judge for the U.S. District
Court for Northern Iowa, Sioux City, sitting by designation.
      Jose Contreras-Rangel appeals his criminal convictions for conspiring to

harbor illegal aliens and harboring illegal aliens. We affirm. Because the parties

are familiar with the history of this case, we need not recount it here.

      Contreras-Rangel argues that the district court erred by admitting hearsay

testimony and violating his rights under the Confrontation Clause. However, prior

to trial, Contreras-Rangel and the government entered a joint stipulation allowing

for the use of the testimony.

      The district court did not abuse its discretion by admitting the third-party

statement under the stipulation. Contreras-Rangel engaged in a lengthy colloquy

with the magistrate judge where he made clear that he entered the Joint Stipulation

voluntarily. See United States v. Molina, 596 F.3d 1166, 1169 (9th Cir. 2010)

(holding that stipulations will be enforced unless one of the parties’ consent was

involuntary or uninformed). The plain language of the Joint Stipulation made the

third-party statement admissible. As a result, the district court did not abuse its

discretion by admitting the statement under the Joint Stipulation.

      Nor did the district court violate Contreras-Rangel’s confrontation rights.

Contreras-Rangel knowingly and voluntarily waived his confrontation rights as to

statements made by the material witnesses. If a defendant stipulates to the use of a

statement against him, the defendant waives his right to confront the person


                                          -2-
making the statement. United States v. Gamba, 541 F.3d 895, 900 (9th Cir. 2008)

(citing Wilson v. Gray, 345 F.2d 282, 286 (9th Cir. 1965)).

      AFFIRMED.




                                        -3-